                     Case 20-10256-KBO                       Doc 484            Filed 09/30/20              Page 1 of 6



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket No. 478

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

GEOFF ZAHM, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 777
   Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a party
   to the above-captioned action.

2. On September 14, 2020, I caused to be served the “Notice of First Second Interim Fee
   Request of Debtors’ Professionals,” to which was attached “Second Interim Fee Request of
   Young Conaway Stargatt & Taylor, LLP,” dated September 14, 2020[Docket 478], by
   causing true and correct copies to be:

       a.    enclosed securely in separate postage pre-paid envelopes and delivered via first class
             mail mail to those parties listed on the annexed Exhibit A, and

       b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.



                           T:\CLIENTS\EARTHFAR\AFFIDAVITS\INTERIM FEE REQUEST_DI478_AFF_09-14-20_JW.DOCX
             Case 20-10256-KBO         Doc 484      Filed 09/30/20   Page 2 of 6




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                /s/ Geoff Zahm
                                                                Geoff Zahm
 Sworn to before me this
 15th day of September, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                              -2-
Case 20-10256-KBO   Doc 484   Filed 09/30/20   Page 3 of 6




                    EXHIBIT A
                                               EARTH FARE, INC.
                           Case 20-10256-KBO    Doc 484 Filed 09/30/20
                                                 Service List
                                                                               Page 4 of 6

Claim Name                            Address Information
FIRST SOURCE, LLC                     ATTN: NANCY NEHL 100 PIRSON PARKWAY TONAWANDA NY 14150
FRANKLIN & PROKOPIK                   (COUNSEL FOR SRS REAL ESTATE PARNTERS - SOUTHEAST, LLC) ATTN WILLIAM A.
                                      CRAWFORD, MICHAEL P. TORRICE 500 CREEK VIEW ROAD, SUITE 502 NEWARK DE 19711
GOODWIN PROCTER LLP                   (COUNSEL FOR WASTE MANAGEMENT) ATTN GREGORY W. FOX, ESQ., BARRY Z. BAZIAN,
                                      ESQ. THE NEW YORK TIMES BUILDING 620 EIGHTH AVENUE NEW YORK NY 10018
INLAND FRESH SEAFOOD CORPORATION OF   ATTN: LES A. SCHNEIDER 969 CASTLE FALLS DRIVE NE ATLANTA GA 30329
AMERICA, INC.
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                      PHILADELPHIA PA 19104-5016
INTERNAL REVENUE SERVICE              2970 MARKET ST PHILADELPHIA PA 19255
OFFICE OF THE UNITED STATES TRUSTEE   ATTN: JANE LEAMY 844 KING STREET, SUITE 2207 LOCK BOX 35 WILMINGTON DE 19801
UNITED NATURAL FOODS, INC.            ATTN: NICHOLAS LEITZES 313 IRON HORSE WAY PROVIDENCE RI 02908




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 20-10256-KBO   Doc 484   Filed 09/30/20   Page 5 of 6




                    EXHIBIT B
                     Case 20-10256-KBO               Doc 484          Filed 09/30/20      Page 6 of 6
                                                   EARTH FARE, INC.
                                       Case No. 20-10256 – Electronic Mail Service List

NAME                                                                            EMAIL
PEPPER HAMILTON LLP (COUNSEL TO HILCO MERCHANT RESOURCES LLC AND GORDON
BROTHERS RETAIL PARTNERS, LLC) - ATTN: DOUGLAS D. HERRMANN, MARCY J.            HERRMANND@PEPPERLAW.COM;
MCLAUGHLIN SMITH                                                                MCLAUGHLINM@PEPPERLAW.COM

LANDIS RATH & COBB LLP (COUNSEL TO UNITED NATURAL FOODS, INC.) - ATTN:          COBB@LRCLAW.COM;
RICHARD S. COBB, KERRI K. MUMFORD, JENNIFER L. CREE                             MUMFORD@LRCLAW.COM; CREE@LRCLAW.COM
CONNOLLY GALLAGHER LLP (COUNSEL TO IRC WESTGATE LLC) - ATTN: KAREN C.           KBIFFERATO@CONNOLLYGALLAGHER.COM;
BIFFERATO, KELLY M. CONLAN                                                      KCONLAN@CONNOLLYGALLAGHER.COM
SIMON PROPERTY GROUP, INC. - ATTN: RONALD M. TUCKER                             RTUCKER@SIMON.COM
                                                                                STETRO@CHAPMAN.COM;
CHAPMAN AND CUTLER LLP - ATTN: STEPHEN R. TETRO II, AARON M. KRIEGER            AKRIEGER@CHAPMAN.COM
                                                                                MATTHEW.WARD@WBD-US.COM;
WOMBLE BOND DICKINSON (US) LLP - MATTHEW P. WARD, MORGAN L. PATTERSON           MORGAN.PATTERSON@WBD-US.COM
THOMPSON COBURN LLP - ATTN DAVID D. FARRELL                                     DFARRELL@THOMPSONCOBURN.COM
CHIPMAN BROWN CICERO & COLE, LLP ATTN: MARK L. DESGROSSEILLIERS                 DESGROSS@CHIPMANBROWN.COM
MEYERS, ROMAN, FRIEDBERG & LEWIS - ATTN: DAVID M. NEUMANN                       DNEUMANN@MEYERSROMAN.COM
SULLIVAN HAZELTINE ALLINSON LLC - ATTN WILLIAM A. HAZELTINE                     WHAZELTINE@SHA-LLC.COM
TROUTMAN SANDERS LLP - ATTN AMY PRITCHARD WILLIAMS                              AMY.WILLIAMS@TROUTMAN.COM
BIELLI & KLAUDER, LLC - ATTN DAVID M. KLAUDER                                   DKLAUDER@BK-LEGAL.COM
                                                                                WTAYLOR@MCCARTER.COM;
MCCARTER & ENGLISH, LLP - ATTN WILLIAM F. TAYLOR, JR., SHANNON D. HUMISTON      SHUMISTON@MCCARTER.COM
                                                                                BSANDLER@PSZJLAW.COM,
PACHULSKI STANG ZIEHL & JONES LLP - ATTN BRADFORD J. SANDLER, ROBERT J.         RFEINSTEIN@PSZJLAW.COM,
FEINSTEIN, COLIN R. ROBINSON                                                    CROBINSON@PSZJLAW.COM
                                                                                PCAREY@MIRICKOCONNELL.COM,
MIRICK, O'CONNELL, DEMALLIE & LOUGEE, LLP - ATTN PAUL W. CAREY, JOSEPH H.       JBALDIGA@MIRICKOCONNELL.COM,
BALDIGA, KATE P. FOLEY                                                          KFOLEY@MIRICKOCONNELL.COM
HOGAN MCDANIEL - ATTN DANIEL K. HOGAN, DANIEL C. KERRICK                        DKHOGAN@DKHOGAN.COM
                                                                                HEILMANL@BALLARDSPAHR.COM;
BALLARD SPAHR LLP - ATTN LESLIE C. HEILMAN, LAUREL D. ROGLEN                    ROGLENL@BALLARDSPAHR.COM
BAIRD MANDALAS BROCKSTEDT, LLC - ATTN STEPHEN W. SPENCE                         SWS@BMDE.COM
                                                                                RLEHANE@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP - ATTN ROBERT L. LEHAINE, MELISSA A. HAGER             MHAGER@KELLEYDRYE.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC - ATTN SUSAN E. KAUFMAN                     SKAUFMAN@SKAUFMANLAW.COM
                                                                                RPEDIGO@COOCHTAYLOR.COM;
COOCH AND TAYLOR P.A. - ATTN ROBERT W. PEDIGO & R. GRANT DICK IV                GDICK@COOCHTAYLOR.COM
DIAMOND MCCARTHY LLP (COUNSEL TO PANGEA-CDS INC.) - ATTN SHERYL P.              SGIUGLIANO@DIAMONDMCCARTHY.COM;
GIUGLIANO, KATHY BAZONIAN PHELPS                                                KPHELPS@DIAMONDMCCARTHY.COM
MORRIS JAMES LLP - ATTN CARL N. KUNZ, III                                       CKUNZ@MORRISJAMES.COM
CHRISTIAN & SMALL LLP - ATTN DANIEL D. SPARKS                                   DDSPARKS@CSATTORNEYS.COM
ELLIS & WINTERS LLP                                                             CAM.KIRBY@ELLISWINTERS.COM
STEVENS & LEE, P.C. - ATTN DAVID W. GIATTINO, ROBERT LAPOWSKY                   DWG@STEVENSLEE.COM; RL@STEVENSLEE.COM
SHOPCORE PROPERTIES - ATTN WILLIAM F. MCDONALD III                              WMCDONALD@SHOPCORE.COM
                                                                                JASON.RUDD@WICKPHILLIPS.COM;
WICK PHILLIPS - ATTN JASON RUDD, LAUREN K. DRAWHORN                             LAUREN.DRAWHORN@WICKPHILLIPS.COM
JENNIFER FRANCIS OBO KEN BURTON, JR. MANATEE COUNTY TAX COLLECTOR               LEGAL@TAXCOLLECTOR.COM
FELDERSTEIN FITZGERALD WILLOUGHBY PASCUZZI & RIOS LLP - ATTN PAUL J. PASCUZZI   PPASCUZZI@FFWPLAW.COM
SMITH, KATZENSTEIN & JENKINS LLP - ATTN KATHLEEN M. MILLER                      KMILLER@SKJLAW.COM
RUBIN & LEVIN, P.C. - ATTN JAMES E. ROSSOW, JR.                                 JIM@RUBIN-LEVIN.NET
POLSINELLI PC - ATTN CHRISTOPHER A. WARD                                        CWARD@POLSINELLI.COM
                                                                                KENRIC.KATTNER@HAYNESBOONE.COM;
HAYNES AND BOONE, LLP - ATTN KENRIC D. KATTNER, ARSALAN MUHAMMAD                ARSALAN.MUHAMMAD@HAYNESBOONE.COM
TENNESSEE DEPARTMENT OF REVENUE                                                 AGBANKDELAWARE@AG.TN.GOV
COUNT:                                                                                                               53




                                                          Page 1 of 1
